"O   **V '^wwwyil.tiiltfy RTIKEV BOWES
                                                                                   02 1R                ^
                                                                                   0002003152
                                                                                   MAIL£DFROMZIPCODE 78701
^^ AUSTIN, TEXAS 78711
                              RE: WRs83,985s01
                                                                                                .0
                              JUSTIN KEITH STIEBEL ...
                                            )C# 1915198
                                                                                        v>
                         s?&?11$Z308 BOOS        ili'e'hM'"l'MlMlH"lii|'|iii,iilli,':li,j*iue|i>.|siii'i'11